Case 2:20-mc-00076-MWF-MRW Document 50 Filed 03/01/21 Page 1 of 2 Page ID #:1059




   1
                                                                               JS-6
   2

   3

   4

   5

   6                        UNITED STATES DISTRICT COURT
   7                      CENTRAL DISTRICT OF CALIFORNIA
   8

   9
       In re Application of Daniel Snyder           Case No. 2:20-mc-76 MWF (MRWx)
  10 for an Order Directing Discovery from          _____________________
       New Content Media Inc. d/b/a MEA             Order of Case Closure Without
  11 WorldWide Pursuant to 28 U.S.C. § 1782
                                                    Prejudice
  12

  13

  14

  15        WHEREAS Petitioner Daniel Snyder (“Petitioner”) commenced this action on
  16 August 7, 2020 for discovery from Respondent New Content Media Inc.

  17 (“Respondent” or “New Content”) pursuant to 28 U.S.C. § 1782.

  18        WHEREAS the Court granted the Petition, and the Supplemental Petition, and
  19 authorized Petitioner to serve document and deposition subpoenas filed with the

  20 Petition, at Dkts. 1-2 and 1-3, and the Supplemental Petition, at Dkts. 13-9 and 13-10,

  21 on New Content.

  22        WHEREAS New Content has produced certain documents in response to the
  23 document subpoenas and Mr. Nirnay Chowdhardy, on behalf of New Content, has

  24 represented under penalty of perjury that the documents produced are the only

  25 responsive documents in New Content’s possession, custody and control to the demands

  26 listed on page 2 of Petitioner’s status report, see Dkt. 41 and that New Content does not

  27 have other documents as stated in Dkts. 30-2 and 32.

  28                                           -1-
                               Order of Case Closure Without Prejudice
                                                                              US_ACTIVE-158595419
Case 2:20-mc-00076-MWF-MRW Document 50 Filed 03/01/21 Page 2 of 2 Page ID #:1060




   1        WHEREAS New Content has stated that Nirnay Chowdhardy, a resident of India,
   2 would be its corporate representative if the Ministry of Law and Justice, Department of

   3 Legal Affairs, New Delhi grants Petitioner’s Hague Convention request to order Mr.

   4 Chowdary to testify about the topics set forth in the deposition subpoenas authorized

   5 by this Court and New Content’s document collection efforts, see Dkt. 43, 45 and 46.

   6        WHEREAS on February 9, 2021 the Court granted Petitioner’s request and
   7 issued a Hague Convention Letter of Request to the Ministry of Law and Justice,

   8 Department of Legal Affairs, New Delhi requesting authorization for Petitioner to

   9 depose Mr. Chowdhary.

  10        WHEREAS, Petitioner states that it has commenced the process in India pursuant
  11 to the Hague Convention to obtain the appropriate authorization to depose Mr.

  12 Chowdhary and anticipates that it may be several months before that process is

  13 complete.

  14        WHEREAS, the Court has stated that it shall close this matter without prejudice
  15 to Petitioner’s right to request, if necessary, that the matter be reopened for further

  16 proceedings in this Court in connection with, related to or arising from testimony

  17 provided by Mr. Chowdhary on behalf of New Content.

  18        NOW THEREFORE IT IS HEREBY ORDERED THAT this matter is closed
  19 without prejudice to Petitioner’s right to request, if necessary, that the matter be

  20 reopened for further proceedings in this Court without prejudice to Respondent’s right

  21 to respond and/or object to any such application made by Petitioner.

  22        SO ORDERED.
  23

  24 Dated: March 1, 2021

  25
                                             ________________________________
                                             MICHAEL W. FITZGERALD
  26                                         United States District Judge
  27

  28                                           -2-
                               Order of Case Closure Without Prejudice

                                                                                US_ACTIVE-158595419
